       Case 2:20-cv-00867-JAP-CG Document 71 Filed 08/02/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

UNITED FINANCIAL
CASUALTY COMPANY,

              Plaintiff,

v.                                                             No. CV 20-867 JAP/CG

DIANA MORALES,
d/b/a ROBERG TRUCKING, et al.,

              Defendants.

               ORDER SETTING ZOOM SETTLEMENT CONFERENCE

       To facilitate a final disposition of this case, a mandatory settlement conference

will be conducted, via Zoom, in accordance with Federal Rule of Civil Procedure

16(a)(5). The conference will be held on September 14, 2021, at 9:00 a.m. A

telephonic status conference will be held on September 7, 2021, at 11:00 a.m., to

discuss the parties’ positions, as set forth in the Court’s Order Setting Telephonic Pre-

Settlement Status Conference, (Doc. 70).

       IT IS HEREBY ORDERED that the parties and a designated representative,

other than counsel of record, with full authority to resolve the case, must attend via

Zoom; counsel who will try the case must also attend via Zoom. All attorneys and

parties involved in the settlement conference must treat as confidential the information

discussed, positions taken, and offers made by other participants in preparation for and

during the conference.1



1 This does not prohibit disclosures stipulated to by the parties, necessary in
proceedings to determine the existence of a binding settlement agreement, or as
otherwise required by law.
       Case 2:20-cv-00867-JAP-CG Document 71 Filed 08/02/21 Page 2 of 3




      IT IS FURTHER ORDERED that:

      1. By August 17, 2021, Plaintiff’s counsel shall serve on Defendant’s counsel a
         concise letter that sets forth a settlement demand itemizing the principal
         supporting damages or other relief that Plaintiff asserts would appropriately
         be granted at trial.

      2. By August 24, 2021, Defendant’s counsel shall serve on Plaintiff’s counsel a
         concise letter that sets forth a response to the settlement demand.

      3. By August 31, 2021, each party shall provide to the Court:

             a. A copy of each letter that was sent to an opposing party;

             b. A confidential, concise letter containing an analysis of the strengths
                and weaknesses of its case; and

             c. Any video or audio recordings of the incident upon which this action is
                based.

             d. This letter should also contain the email addresses and phone
                numbers for all participants in the settlement conference. This
                contact information will be used to send the invitation to attend
                the settlement conference via Zoom.

          These materials may be submitted to the Court by email:
          garzaschambers@nmd.uscourts.gov

      4. Each of these letters typically should be five (5) pages or fewer, and counsel
         will ensure that each party reads the opposing party’s letter before the
         settlement conference.

      5. Before September 7, 2021, counsel shall confer with one another about their
         clients’ respective positions.

      6. On September 7, 2021, at 11:00 a.m., counsel shall call Judge Garza’s
         AT&T line at (877) 810-9415, follow the prompts, and enter access code
         7467959, for a pre-settlement telephonic status conference

A party must show good cause to vacate or reschedule the settlement conference. Any

such request must provide the Court with sufficient notice to ensure that other matters

may be scheduled in the time allotted for the settlement conference.
Case 2:20-cv-00867-JAP-CG Document 71 Filed 08/02/21 Page 3 of 3




IT IS SO ORDERED.

                       ________________________________
                       THE HONORABLE CARMEN E. GARZA
                       CHIEF UNITED STATES MAGISTRATE JUDGE
